PER CURIAM.
Appellants failed to sustain their burden of proof to establish that venue of the action brought against them on an unsecured promissory note was improper, Davis v. Dempsey, 343 So.2d 950 (Fla. 3d DCA 1977); failed to demonstrate the existence of genuine issues of material fact, Reflex N. V. v. UMET Trust, 336 So.2d 473 (Fla. 3d DCA 1976); and failed to show gross abuse of discretion by the trial court in denying a continuance, Edwards v. Pratt, 335 So.2d 597 (Fla. 3d DCA 1976).
Affirmed.